Citation Nr: 1610925	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-37 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a lung disorder (claimed as asthma).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2003 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case for further development in March 2014.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
 

FINDING OF FACT

The Veteran's current asthma is related to his military service.




CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that, although he did not receive a diagnosis of asthma until a few years after service, the symptoms of his current disorder began during his military service.

The Veteran's service treatment records include an August 2003 enlistment examination, which did not reveal any respiratory disorders.  The examiner did not note any relevant diagnoses or symptoms at that time.  

The Veteran was later treated for bronchitis in August 2003 and September 2003.  He was noted have coughing and wheezing, and a pulmonary function test (PFT) was conducted in October 2003.  That testing revealed moderate obstructive disease, but a diagnosis of asthma was not provided at that time.  

The Veteran's service treatment records also show that he was reportedly smoking while in service on numerous occasions.  A medical assessment performed in August 2005 did not indicate any relevant symptoms. 

The Board notes that there are no available VA medical records dated from April 2005 to the present.

In March 2008, the Veteran was seen at the Air Force Academy Hospital for progressive coughing and congestion.  An x-ray showed mild peribronchial cuffing, and he was diagnosed with bronchitis and reactive airways.  Discharge instructions included information regarding asthma.

In February 2009, the Veteran told his private physician, Dr. B.S. that he had been experiencing a cough for an extended period of time, more so after physical activity, and that it was accompanied by some wheezing.  Dr. B.S. noted that the Veteran had had episodes of bronchitis in the past and that a recent spirometry test showed airflow obstruction.  He then diagnosed the Veteran with asthma, noting that the Veteran clearly demonstrated an asthmatic pattern on his PFTs.  He also encouraged the Veteran to stop smoking. 

In March 2009, the Veteran's wife submitted a lay statement noting that she had attended technical training school with the Veteran while they were both on active duty.  She reported that the Veteran had had a cough throughout most of the technical school.  She also noted that, while his symptoms eased prior to graduation, the Veteran had been sick on and off for the entire period that she had known him.

The Veteran submitted a Disability Benefits Questionnaire (DBQ) form in January 2014 from a private medical provider, H.R., C.N.P., in support of his claim.  H.R. confirmed the Veteran's diagnosis of asthma.  She opined that the Veteran presented with a chronic cough and baseline obstruction as early as 2003 given the October 2003 PFT.  She further opined that the Veteran continued to have exacerbations of the condition until he was diagnosed with asthma in 2009.  While the examiner did not offer further support for her opinions, the Board notes that she indicated that she had reviewed the claims file, and she specifically cited to the Veteran's PFTs in support of her opinion.

The Veteran was afforded a VA examination in connection with his claim in August 2014.  That examiner diagnosed the Veteran with asthma, but opined that the condition was less likely than not incurred in or caused by service.  In support of her opinion, the examiner noted that the Veteran had been seen on numerous occasions while in service for colds, sinus problems, and bronchitis, but stated that the Veteran's records failed to show a diagnosis of asthma until many years after service.  She also opined that it was possible that the Veteran's smoking caused his asthma.  However, the examiner did not address the October 2003 PFT, which showed a moderate obstructive disorder.  Nor did she address the fact that the 2003 and 2009 PFTs both indicated the presence of an obstructive disorder, which the Veteran's private healthcare providers found to be indicative of asthma.  The examiner also failed to address the Veteran's testimony regarding his continuing symptoms.  Further, the Board notes that the Veteran separated from service in August 2005.  As such, the Board does not find that March 2008, the first indication of an asthma diagnosis, was "many years" after service, as characterized by the 2014 VA examiner.  

Upon review of the evidence, the Board finds that the August 2014 VA examination has limited probative value in this case, as the examiner did not address the Veteran's in-service PFT and continuing symptoms and instead relied solely upon a lack of diagnosis while in service.  On the other hand, H.R. provided a medical opinion that was supported by a review of the Veteran's complete medical history, to include his PFTs.  Of note, the Veteran's private doctor, Dr. B.S., appears to have reviewed the Veteran's complete medical record and PFTs in making a diagnosis of asthma in February 2009.  He indicated that review of the Veteran's PFTs showed an asthmatic pattern.  Thus, it appears that Dr. B.S. made a diagnosis of asthma after review of more than one PFT.  The Board finds that the medical evidence from H.R., CNP and Dr. B.S. is more probative evidence in this case.  Accordingly, the Board concludes that service connection for asthma is warranted.   

In making this determination, the Board notes that, for claims filed after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  Tobacco products are defined as cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco. 38 U.S.C.A. § 110; 38 C.F.R. § 3.300(a).  However, there is no clear evidence showing that the Veteran's current asthma is attributable to tobacco, and Board has found that service connection is warranted on the basis that symptoms of the disorder first manifested in service.






ORDER

Service connection for asthma is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


